Latimer, Judge
(dissenting):
1 dissent.
The mere mention by the accused of the term “involuntary confession” should not be used as a magic password which flings open the door to an appellate reversal. In the instant case, the record indicates that the issue of volun-tariness was not reasonably raised and, therefore, I do not believe that the law officer was required to instruct upon, that question. Furthermore, my evaluation of the record leads me to conclude that, aliunde the confession, the court-martial received compelling evidence of the accused’s guilt.
I would affirm the board of review.